Exhibit 10.2

 

 

Weyerhaeuser Real Estate Company

Management Long-Term Incentive Plan

Amended and Restated Effective January 1, 2009

 

January 1, 2009

This is the Weyerhaeuser Real Estate Company Management Long-Term Incentive Plan
(the “Plan” or “LTIP”).

I.   PURPOSE AND PLAN OBJECTIVE

The purpose of the Weyerhaeuser Real Estate Company (WRECO) Management Long-Term
Incentive Plan is to provide total pay opportunity competitive within the
homebuilding industry, and to motivate key employees to achieve top performance
in alignment with WRECO goals and objectives. Participants in the Plan are
eligible to receive incentive Awards based on the long-term performance of WRECO
and their Organization measured against defined strategic goals.

The Plan is designed to accomplish the following objectives:

 

  ¡  

Motivate Participants to achieve key business objectives at the WRECO and
Organization levels.

 

  ¡  

Attract, retain and motivate Participants by providing opportunities to earn
competitive total pay for top quartile, competitive performance results in the
homebuilding industry.

 

  ¡  

Reinforce the value of teamwork across WRECO.

 

  ¡  

Motivate Participants to support an allocation of capital that generates the
best overall outcome for Weyerhaeuser Company.

II.   EFFECTIVE DATE

This Plan, which was originally approved by the Compensation Committee of the
Weyerhaeuser Company Board of Directors, was effective January 1, 2004.

 

  (a) The Plan is hereby amended and restated, effective January 1, 2009.

III.   DEFINITIONS

 

  (a) “Award” means the cash amount granted to a Participant for a Plan Period
as determined under the terms of the Plan.

  (b) “Company” means Weyerhaeuser Company and includes, where indicated by the
context, its majority-owned subsidiaries.

  (c) “Cost of Capital” means the minimum Return on Investment necessary to
satisfy stakeholders.

  (d) “Disability” means a medical condition in which a Participant is entitled
to total and permanent disability benefits under the Social Security Act and
when a Participant incurs a termination of employment due to his or her medical
condition.

  (e) “Employee” means any person who is actively employed on a salaried basis
by or on behalf of WRECO or one of its Organizational Units.



--------------------------------------------------------------------------------

Weyerhaeuser Real Estate Company

Management Long-Term Incentive Plan

January 1, 2009

Page 2 of 7

 

  (f) “Funding Schedule” means a schedule or chart which indicates the Share
Value associated with WRECO’s and the Organizational Unit’s Pre-Tax Economic
Profit for a three year Plan Period.

  (g) “Invested Capital” means total assets, less non-interest bearing
liabilities and capitalized interest.

  (h) “Organization” or “Organizational Unit” means a business that is a part of
WRECO or a wholly owned subsidiary of WRECO (e.g., Winchester Homes).

  (i) “Participant” means any Employee who is eligible under the terms of
Section IV and is employed by WRECO or an Organizational Unit owned by WRECO,
its wholly owned subsidiaries at the end of the Plan Period. Where appropriate
in the context, “Participant” also means any former Participant.

  (j) “Plan Period” means the three consecutive WRECO fiscal years for which
cumulative earnings are measured to determine the plan funding.

  (k) “Pre-Tax Earnings” means WRECO or Organizational Unit earnings before
deducting federal and state income taxes.

  (l) “Pre-Tax Economic Profit” or “PTEP” means annual WRECO or Organizational
Unit earnings before interest and taxes, net of Weyerhaeuser Company and/or
WRECO memo charges, and less a charge equal to the Cost of Capital multiplied by
the most recent five-quarter average of Invested Capital.

  (m) “Retires or Retirement” means terminates employment from WRECO
constituting early or normal retirement, as provided in the Weyerhaeuser Company
Retirement Plan for Salaried Employees, as amended from time to time.

  (n) “Return on Investment” or “ROI” means the amount determined by dividing
WRECO’s annual earnings before interest and taxes net of Weyerhaeuser Company
and/or WRECO memo charges, divided by the most recent five-quarter average of
Invested Capital.

  (o) “ROI Ranking” for purposes of this Plan means the ranking of WRECO’s
Three-Year ROI among its peer group of public homebuilding companies. The peer
group is determined by the WRECO President.

  (p) “Shares” means a number of units awarded to a Participant for purposes of
calculating the Long-Term Incentive Plan Award. Shares are not traded or
exchangeable, and do not represent shares of Weyerhaeuser Company, WRECO stock
or an interest in any Organizational Unit.

  (q) “Share Value” means the value of Shares awarded to a Participant for
purposes of calculating the Long-Term Incentive Plan Award.

  (r) “Three-Year ROI” means the amount determined by dividing the sum of
earnings before interest and taxes net of Weyerhaeuser Company and/or WRECO memo
charges for the three-year Plan Period, divided by average of Invested Capital
for the thirteen quarters in the Plan Period. The Three-Year ROI for WRECO and
each competitor will be determined by the WRECO Finance and Planning Department
based on internal and public financial information.

  (s) “WRECO” means Weyerhaeuser Real Estate Company and includes, where
indicated by the context, its Organizational Units.

IV.   ELIGIBILITY

(a) General Eligibility Criteria

Employees who are Participants in the Plan are limited to those who are selected
by the WRECO President based on salary grade and/or significance of the position
within or related to WRECO or the Organization.

Participants may also participate in other long-term incentive plans offered by
the Company excluding the Weyerhaeuser Company Performance Share Contribution
Plan.



--------------------------------------------------------------------------------

Weyerhaeuser Real Estate Company

Management Long-Term Incentive Plan

January 1, 2009

Page 3 of 7

 

(b) New Participants

Participants may be eligible for a grant of Shares for the three year Plan
Period typically beginning with February grants in the year following the year
of hire with WRECO or an Organizational Unit.

At the sole discretion of the WRECO President, Participants may be granted
Shares for Plan Periods which already have commenced when the Participant is
added to the Plan.

(c) Eligibility of Plan Participation

Generally, to be eligible to become a Participant, Employees must be actively
employed by WRECO or an Organizational Unit and selected by the WRECO President
when Shares are granted for a Plan Period to be eligible to receive Shares.
Participants who terminate employment for any reason or who are on leave of
absence or transfer to a position that is not eligible to participate in the
Plan before Shares are granted for a Plan Period, shall not be eligible for a
grant of Shares for such Plan Period. Shares previously granted, if any, will be
retained or forfeited, for Participants who leave the Plan during a Plan Period,
as described below.

  (i) Retirement, Death, Disability and Job Elimination.   Participants who
terminate employment due to Retirement, death, Disability, or job elimination
will retain existing Shares previously granted and will be eligible for payment
of Awards (if any) at the end of the three year Plan Period.

  (ii) Leave of Absence or Transfer.   Participants who take a leave of absence,
or transfer to another position within Weyerhaeuser Company or any of it’s
wholly owned subsidiaries that is not eligible to participate in the Plan, may
retain existing Shares previously granted at the sole discretion of the WRECO
President. Any Shares retained will be eligible for payment at the end of the
three year Plan Period.

  (iii) Voluntary Termination.   Participants who voluntarily terminate
employment and who are not eligible for Retirement will forfeit any Shares
previously granted for Plan Periods that have not ended. Such Shares previously
granted will be of no value for purposes of calculating Awards.

  (iv) Involuntary Termination.   Any Shares previously granted for Plan Periods
that have not ended will be forfeited in the event of termination for cause or
performance reasons, and will be of no value for purposes of calculating Awards.

 

 

      PLAN PARTICIPATION TERMINATION REASON   

Retain Shares

 

  

Discretionary

 

  

Forfeit Shares

 

Retirement

 

   ü          

Death

 

   ü          

Disability

 

   ü          

Job Elimination

 

   ü          

Leave of Absence

 

        ü     

Transfer (to Ineligible Position)

 

        ü     

Voluntary Termination

 

             ü

Involuntary Termination for Cause or Performance

 

             ü



--------------------------------------------------------------------------------

Weyerhaeuser Real Estate Company

Management Long-Term Incentive Plan

January 1, 2009

Page 4 of 7

 

V.   AWARD DETERMINATION

Each Participant’s Award is determined as follows:

WRECO PTEP Share Value plus

Organization PTEP Share Value plus

ROI Ranking Share Value

equals

Total Share Value

times

Number of Shares Granted

equals

Total LTIP Award

Shares, if any, will be granted by the WRECO President for each Plan Period,
typically by March 1 of the first year of each Plan Period. The number of Shares
granted to a Participant for a Plan Period will be based on (a) position/role,
(b) the Organization’s contribution to earnings and/or growth in earnings, and
(c) contribution to other WRECO strategic objectives.

Share Values are determined by Funding Schedules based on achievement of
cumulative WRECO Pre-Tax Economic Profit, Organization Pre-Tax Economic Profit
and competitive ROI ranking for each three year Plan Period.

The Funding Schedule for each three year Plan Period is typically distributed to
participants by March 15 of the first year of a Plan Period.

Organizational Pre-Tax Economic Profit Share Value will generally be determined
based on the Organization where the Participant was employed, at the time LTIP
Shares were granted. In situations where a Participant transfers to a different
Organization during a Plan Period, the WRECO President has the discretion to
change the Organization for which Organizational PTEP Share Value will be
determined.

VI.   PAYMENT OF AWARDS

All Awards under this Plan will be in cash and will be subject to appropriate
tax withholding.

All Awards will be paid by March 15 of the year following completion of each
three year Plan Period.

Final funding will be determined by the WRECO President and approved by the
Weyerhaeuser Company CEO and the Compensation Committee of the Weyerhaeuser
Company Board of Directors.

Each Participant may appoint a beneficiary or beneficiaries to receive payments
after his or her death. The appointment shall be made on a form supplied by
WRECO and may be revoked or superseded at any time by filing a new beneficiary
designation with WRECO. The most recent valid beneficiary designation on file
with WRECO at the time of the Participant’s death will be controlling. If a
married Participant designates someone other than his or her spouse as a primary
beneficiary, then the designation will have no effect as to the Participant’s
interest under the Plan unless the spouse has consented in writing to the
designation of such beneficiary and such consent is witnessed by a notarized
notary public.



--------------------------------------------------------------------------------

Weyerhaeuser Real Estate Company

Management Long-Term Incentive Plan

January 1, 2009

Page 5 of 7

 

If the Participant does not have a valid beneficiary designation on file with
WRECO at the time of his or her death, or if all of the Participant’s designated
beneficiaries predecease the Participant, then the Participant’s beneficiary
will be the Participant’s estate. For purposes of the Plan, “spouse” means the
person who is recognized as the Participant’s lawful spouse under applicable
state law.

VII.   RIGHT TO AMEND OR TERMINATE

This Plan may be amended or terminated at any time by the Compensation Committee
of the Weyerhaeuser Company Board of Directors. The Compensation Committee of
the Weyerhaeuser Company Board of Directors has the right to amend the Plan or
to delegate the right to amend the Plan at any time.

VIII.   CONTINUATION RIGHTS

No Participant shall have any right or interest in the Plan or in its
continuance or in his or her continued participation in the Plan. The existence
of the Plan does not extend to any Participant a right to continued employment
with WRECO, an Organizational Unit or Weyerhaeuser Company.



--------------------------------------------------------------------------------

Weyerhaeuser Real Estate Company

Management Long-Term Incentive Plan

January 1, 2009

Page 6 of 7

 

IX.   PLAN ADMINISTRATION

The administration of the Plan is the responsibility of the Director, Human
Resources for WRECO. To the extent necessary to carry out such administration,
the Senior Vice President, Human Resources for Weyerhaeuser Company has the
power and authority to construe and interpret the provisions of the Plan, and to
adopt, amend and rescind Plan rules.

X.   ADDITIONAL PROVISIONS

Award payments will be treated as compensation for purposes of other benefits
maintained by WRECO or the Company only to the extent provided under the terms
of the governing documents for such other benefits.

Nothing in the Plan will be construed to limit the right of WRECO or the Company
to establish, alter or terminate any other forms of incentives or other
compensation or benefits.

The Plan and payments hereunder are intended to be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”) to the maximum extent possible. To the extent Code Section 409A
is applicable, the Plan is intended to comply with the deferral, payout and
other limitations and restrictions imposed under Code Section 409A.
Notwithstanding any other provision of the Plan to the contrary, the Plan shall
be interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of the Plan to the contrary, with respect to
any payments and benefits under the Plan to which Code Section 409A applies, all
references in the Plan to the termination of a Participant’s employment are
intended to mean his or her “separation from service,” within the meaning of
Code Section 409A. Moreover, notwithstanding any provision in the Plan to the
contrary, WRECO or the Company may (but has no obligation to do so), at any time
and without the consent of any Participant, modify the terms of the Plan as it
determines appropriate to avoid or mitigate the imposition of additional taxes
under Code Section 409A. Notwithstanding the foregoing, no provision of the Plan
shall be interpreted or construed to transfer any liability for failure to
comply with Code Section 409A from a Participant or any other individual to the
Company or any of its affiliates, employees or agents.

Any Award paid under the Plan is an unfunded obligation of the Company. The
Company is not required to segregate any monies from its general funds, to
create any trust or to make any special deposits with respect to this
obligation. The creation or maintenance of any account with the Company’s
general funds with respect to the Plan shall not create or constitute a trust or
create any vested interest in any Participant or his or her beneficiary or
creditors in any assets of the Company. No right or interest conferred on any
Participant pursuant to the Plan shall be assignable or transferable, either by
voluntary or involuntary act or by operation of law.

Regardless of the location or residence of any Participant or Employee, the Plan
will be governed by the laws of the State of Washington, without giving effect
to its conflict of laws principles.



--------------------------------------------------------------------------------

Weyerhaeuser Real Estate Company

Management Long-Term Incentive Plan

January 1, 2009

Page 7 of 7

 

EXHIBIT A

 

 

TARGETS ARE APPROVED BY THE COMPENSATION COMMITTEE OF THE WEYERHAEUSER

COMPANY BOARD OF DIRECTORS AND WILL BE MADE AVAILABLE TO PARTICIPANTS.

 